DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This action is in reply to the reply filed December 17, 2020 (hereinafter “Reply”).
Claims 20, 21, 25, 26, 29-32, 36, and 39 are amended.
Claims 1-19 are canceled.
Claims 20-39 are pending.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-39 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ahuja et al. (U.S. Pub. No. 2007/0174448 A1) (hereinafter “Ahuja”) in view of Durand et al. (U.S. Pub. No. 2005/0245241 A1) (hereinafter “Durand”).

Claims 20 and 30: Ahuja, as shown, discloses the following limitations:
receiving, […] with respect to an account associated with the mobile device, a balance alert threshold from a user (see at least ¶ [0032]: Web sites 12, 14 and 110 feed information, directly and indirectly, to a number of sources. The Web sites 12 and 14 are sources of configuration information related to the specific configuration parameters for each customer (both member and non-member users). One or more back office host processors 18 provide host handoff files to a host handoff files database 16 which include information that feeds into the customer preference database 24, the alert message text database 26, and the rates and information database 30; and which, in some cases, are processed directly by the alert message generators 32. The information provided by MCs and NMCs to Web sites 12 and 14 is fed into a database containing customer preferences 24; see also at least ¶ [0039]: Referring to FIG. 2, MCs, NMCs, and CSRs may enter information through Web site 12; see also at least ¶¶ [0042]-[0043], [0049], [0051]-[0052], and [0090]); 
transmitting, […] to a messaging gateway in communication with an issuer computer, a balance alert configuration request including the balance alert threshold (see at least ¶ [0042]: referring to FIG. 6(a), upon successful login by an MC, the MC is linked to MC preference site 70 which utilizes a MiniApp and Transaction Executors. Further, fill-in forms, similar to those used in, for example, the CITIDIRECT® home banking system are used to collect MC data such as content to be notified on 72, preferred channel of contact 74, and a preferred time for notification 76. By way of example, the content to be notified on information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. The preferred channel of contact may be selected from e-mail, HTML, pager, CSR, mobile phone text messaging, e.g., GSM, XML, facsimile, and SMS. The MC may request to be notified at specific times such as instantaneously (e.g., as soon as technologically possible when the requested event occurs), hourly, daily, weekly, or monthly. In alternative embodiments, the MC is able to select different notification times for different events. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶ [0043]: Referring to FIG. 6(b), in an embodiment of the present invention, when the MC clicks on the “CREATE REPORT” link 78, the MC is directed to a separate “Report Parameters” Web page 200 for defining report parameters. The “Report Parameters” Web page 200 facilitates user-defined reports 205, where the MC has the ability to define what type of report the MC would like to have created from the information contained in the notification system, as well as predetermined parameter reports 210. Predetermined parameter reports 210 include, for example, today, daily, weekly, monthly notification reports which list all notifications sent during the current day for today and the immediate preceding specified time frame e.g., preceding day, preceding week, preceding month for daily, weekly, and monthly notification reports. Further, the predetermined parameter reports 210 show all methods by which the notifications were sent as well as a summary of the notification, e.g., “$1,000 deposited into account no. XYZ on MM/DD/YY.” User-defined reports 205 allow the user to specify parameters used to create the report from specific dates and date ranges to specific accounts, to specific notification methods through which the specified notifications were sent. Once the MC selects their these gateways may include but are not limited to e-mail 42, HTML (hypertext mark-up language) 44, pager 46, CSR call 48, mobile phone text messaging, e.g., Global System for Mobile Communications Service (“GSM”) 50, and XML (extensible mark-up language) 52, facsimile 54, and short message service (“SMS”) 54. Through these alert message gateways 40, requested information is transmitted to the customer 58; see also at least ¶¶ [0035]-[0036] and [0042]; see also at least ¶¶ [0008]-[0009], [0040], [0042], [0046], and [0049], which discloses that the information comes from an issuer; see also at least ¶¶ [0046], [0049], and [0051]-[0052]); 
receiving, by mobile application on the mobile device from the issuer computer, a balance alert message indicating that an account balance associated with the account has fallen below the balance alert threshold (see at least ¶ [0033]: given the three databases, customer preference 24, alert message 26, and rates and information 30; as well as the information in the host handoff files database 16, alert message generators 32 access the information therein, to form a rates and information alert message generator 34 and a host alert message generator 36. These alert message generators 32, generate the messages requested by the customers, which are stored in an alert message text database 26 prior to being sent to a customer selected alert message gateway 40. As discussed below, these gateways may include but are not limited to e-mail 42, HTML (hypertext mark-up language) 44, pager 46, CSR call 48, mobile phone text messaging, e.g., Global System for Mobile Communications Service (“GSM”) 50, and XML (extensible mark-up language) 52, facsimile 54, and short message service (“SMS”) 54. Through these alert message gateways 40, requested information is transmitted to the customer 58; see also at least , wherein the balance alert message provides an account balance for the account associated with the mobile device (see at least ¶ [0042]: the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, […] balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶¶ [0043],[0046], [0049], [0051]-[0052], [0054], and [0058]), wherein the messaging gateway formats the balance alert message for the mobile application (see also at least ¶ [0033]: given the three databases, customer preference 24, alert message 26, and rates and information 30; as well as the information in the host handoff files database 16, alert message generators 32 access the information therein, to form a rates and information alert message generator 34 and a host alert message generator 36. These alert message generators 32, generate the messages requested by the customers, which are stored in an alert message text database 26 prior to being sent to a customer selected alert message gateway 40. As discussed below, these gateways may include but are not limited to e-mail 42, HTML (hypertext mark-up language) 44, pager 46, CSR call 48, mobile phone text messaging, e.g., Global System for Mobile Communications Service (“GSM”) 50, and XML (extensible mark-up language) 52, facsimile 54, and short message service (“SMS”) 54. Through these alert message gateways 40, requested information is transmitted to the customer 58—i.e., in a format for the mobile application; see also at least ¶¶ [0035]-[0036] and [0042]); 
receiving, […] with respect to the account associated with the mobile device, a transaction alert threshold from the user (see at least ¶ [0032], [0039], [0042]-[0043], [0049], [0051]-[0052], and [0090]); 
transmitting, […] to the messaging gateway in communication with the issuer computer, a transaction alert configuration request including the transaction alert threshold (see at least ¶ [0042]: information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. The preferred channel of contact may be selected from e-mail, HTML, pager, CSR, mobile phone text messaging, e.g., GSM, XML, facsimile, and SMS. The MC may request to be notified at specific times such as instantaneously (e.g., as soon as technologically possible when the requested event occurs), hourly, daily, weekly, or monthly. In alternative embodiments, the MC is able to select different notification times for different events. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶ [0043]: Referring to FIG. 6(b), in an embodiment of the present invention, when the MC clicks on the “CREATE REPORT” link 78, the MC is directed to a separate “Report Parameters” Web page 200 for defining report parameters. The “Report Parameters” Web page 200 facilitates user-defined reports 205, where the MC has the ability to define what type of report the MC would like to have created from the information contained in the notification system, as well as predetermined parameter reports 210. Predetermined parameter reports 210 include, for example, today, daily, weekly, monthly notification reports which list all notifications sent during the current day for today and the immediate preceding specified time frame e.g., preceding day, preceding week, ; 
receiving, by the mobile application on the mobile device from the issuer computer via the messaging gateway, a transaction alert message indicating that a transaction conducted with respect to the account has exceeded the transaction alert threshold, wherein the transaction alert message indicates that the conducted transaction has occurred using the account, wherein the messaging gateway formats the transaction alert message for the mobile application (see at least ¶ [0042]: the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see at least ¶ [0033]: given the three databases, customer preference 24, alert message 26, and rates and information 30; as well as the information in the host handoff files database 16, alert message generators 32 access the information therein, to form a rates and information alert message generator 34 and a host alert message generator 36. these gateways may include but are not limited to e-mail 42, HTML (hypertext mark-up language) 44, pager 46, CSR call 48, mobile phone text messaging, e.g., Global System for Mobile Communications Service (“GSM”) 50, and XML (extensible mark-up language) 52, facsimile 54, and short message service (“SMS”) 54. Through these alert message gateways 40, requested information is transmitted to the customer 58—i.e., in a format for the mobile application; see also at least ¶¶ [0035]-[0036] and [0042]; see also at least ¶¶ [0035]-[0036], [0043],[0046], [0049], [0051]-[0052], [0054], [0058], and [0061]-[0067]); 
receiving, […] from the user with respect to the account associated with the mobile device, a request to receive offers (see at least ¶ [0032], [0039], [0042]-[0043], [0049], [0051]-[0052], and [0090]); 
transmitting, […] to the messaging gateway in communication with an offer engine, an offer registration request (see at least ¶ [0042]: referring to FIG. 6(a), upon successful login by an MC, the MC is linked to MC preference site 70 which utilizes a MiniApp and Transaction Executors. Further, fill-in forms, similar to those used in, for example, the CITIDIRECT® home banking system are used to collect MC data such as content to be notified on 72, preferred channel of contact 74, and a preferred time for notification 76. By way of example, the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. The preferred channel of contact may be selected from e-mail, HTML, pager, CSR, mobile phone text messaging, e.g., GSM, XML, facsimile, and SMS. The MC may request to be notified at specific times such as instantaneously (e.g., as soon as technologically requested account balance information, etc.); see also at least ¶ [0043]: Referring to FIG. 6(b), in an embodiment of the present invention, when the MC clicks on the “CREATE REPORT” link 78, the MC is directed to a separate “Report Parameters” Web page 200 for defining report parameters. The “Report Parameters” Web page 200 facilitates user-defined reports 205, where the MC has the ability to define what type of report the MC would like to have created from the information contained in the notification system, as well as predetermined parameter reports 210. Predetermined parameter reports 210 include, for example, today, daily, weekly, monthly notification reports which list all notifications sent during the current day for today and the immediate preceding specified time frame e.g., preceding day, preceding week, preceding month for daily, weekly, and monthly notification reports. Further, the predetermined parameter reports 210 show all methods by which the notifications were sent as well as a summary of the notification, e.g., “$1,000 deposited into account no. XYZ on MM/DD/YY.” User-defined reports 205 allow the user to specify parameters used to create the report from specific dates and date ranges to specific accounts, to specific notification methods through which the specified notifications were sent. Once the MC selects their desired report parameters or predetermined parameter report, clicking on the “GENERATE REPORT” button 215 results in a report which includes the desired parameters; see also at least ¶¶ [0046], [0049], and [0051]-[0052]); and 
receiving, by the mobile application on the mobile device from the offer engine via the messaging gateway, an offer message indicating a benefit that will be provided to the account […], the offer message displayed on a display of the mobile device […], wherein the messaging gateway formats the offer message for the mobile application (see at least ¶ [0033]: given the three databases, customer preference 24, alert message 26, and rates and information 30; as well as the information in the host handoff files database 16, alert message generators 32 access the information therein, to form a rates and these gateways may include but are not limited to e-mail 42, HTML (hypertext mark-up language) 44, pager 46, CSR call 48, mobile phone text messaging, e.g., Global System for Mobile Communications Service (“GSM”) 50, and XML (extensible mark-up language) 52, facsimile 54, and short message service (“SMS”) 54. Through these alert message gateways 40, requested information is transmitted to the customer 58—i.e., in a format for the mobile application; see also at least ¶¶ [0035]-[0036] and [0042]; see also at least ¶ [0042]: the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶¶ [0035]-[0036], [0043],[0046], [0049], [0051]-[0052], [0054], and [0058]).
wherein the mobile application is an issuer application (see at least ¶ [0033]: given the three databases, customer preference 24, alert message 26, and rates and information 30; as well as the information in the host handoff files database 16, alert message generators 32 access the information therein, to form a rates and information alert message generator 34 and a host alert message generator 36. These alert message generators 32, generate the messages requested by the customers, which are stored in an alert message text database 26 prior to being sent to a customer selected alert message gateway 40. As discussed below, these gateways may include but are not limited to e-mail 42, HTML (hypertext mark-up credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶¶ [0035]-[0036], [0043],[0046], [0049], [0051]-[0052], [0054], and [0058]).
Ahuja discloses implementing these techniques on a computerized device capable of displaying interactive webpages that communicate with a server (see at least ¶¶ [0026]-[0029], [0031]-[0034], and [0090]).

Although Ahuja discloses that a user interacts with webpages that communicate with a server and that the user’s mobile device receives the alerts (see above), Ahuja does not explicitly disclose that the device with which the user interacts with the webpages is also the user’s mobile device (i.e., a device with a contactless element, a processor, and a memory).
However, Durand, as shown, teaches a user managing alert preferences using a mobile application on a mobile device having a contactless element, a processor, and a memory, wherein the mobile device further comprises a secure element storing a payment application, wherein the mobile application interfaces with the payment application to allow the mobile device to conduct proximity payments (see at least ¶ [0029]: the preferences module is preferably but not necessarily a software module or subroutine that is integral to the CDA client. The preferences module is accessible to the user when the CDA client is installed or set up for first use. The preferences module may also be accessible upon demand. For example, the user may launch the preferences module to occasionally alter previously expressed preferences when launching the CDA client or via the primary user interface, by activating a separate icon or command in the main menu of the mobile station; see also at least ¶ [0037]: the entire transaction can be completed with a single command such as a click, or several additional steps may be required, including for example, transmission of order details such as user identification information, payment method, fulfillment method (e.g., pickup, delivery, and download), quantity, color, size, delivery address, delivery date/time, and the like. In the single command embodiments, information from a "digital wallet" stored on the handset may be transferred when the user interacts with the menu item. The digital wallet data preferably includes encrypted credit card and billing data, and a default delivery address. Digital wallet data can be made available to the CDA client by upload, transfer from or interface with other handset applications, or data entry preferably via the preferences application. digital wallet data is subsequently transmitted to the appropriate merchant along with the order, preferably via a secure communications connection; see also at least ¶ [0107]: the content is also prioritized by any number of parameters, including but not limited to, bidding position, priority, time elapsed, proximity, or by one or more user defined parameters; see also at least ¶ [0036]: the user may redeem the coupon in several ways. In certain embodiments, the coupon includes an icon or other control that prompts the user to redeem the coupon wirelessly. Wireless redemption may take place via any known or yet to be developed short or long-range wireless communication technologies including but not limited to SMS messages, infrared data ports, Bluetooth, 802.11, or Wi-Fi. For example, the call-to-action interface may generate an SMS message indicating that the user intends to take advantage of the advertised special, and requesting the merchant to prepare the advertised item for pickup or delivery to an address embedded in the redemption 
receiving, by the mobile application on the mobile device from the offer engine via the messaging gateway, an offer message indicating a benefit that will be provided to the account if the mobile device is used to conduct a predetermined transaction, the offer message displayed on a display of the mobile device prior to initiation of a new transaction via the mobile device (see at least ¶ [0116]: the next card 1200 in the exemplary presentation presents information regarding special offers and discounts. To that end, card 1200 includes an element 1205 that communicates information about the special offers and discounts using text, graphics, video, and/or audio. The information element 1205 may be accompanied by a coupon 1210 identifying an offer or discount via any suitable means including a bar code, redemption code, or other information that must be communicated to the merchant wirelessly or directly to take advantage of the offer—i.e., to perform the predetermined transaction specified by the offer. To automatically redeem the coupon 1210, the user can preferably click or say REDEEM 1215 to initiate an automatic redemption process. The automatic redemption process may entail placing a call, sending a voice message, sending a text message, sending a multimedia message, and/or beaming the coupon via a short range wireless protocol such as Bluetooth. The coupon 1210 can also be redeemed manually, by simply showing the coupon to the merchant for a visual verification or scanning by an optical reader; see also at least ¶ [0117]: activation of control 1220 invokes the presentation to display card 1300, shown in FIG. 13, which may also be accessed as a scheduled part of the presentation. Card 1300 includes a menu or other list of products 1305 that allows the user to review various product identifiers 1310 and descriptors 1315 associated with certain products, and to place orders by entering quantities 1320 or other parameters further defining the order, such as color, size, flavor, and the like. The 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for managing alerts and user preferences taught by Durand with the alert system disclosed by Ahuja, because Durand teaches at ¶ [0005] that “As a convenience for users and an opportunity for marketers and wireless service providers, the prospect of providing commercial directory assistance that includes promotional information is very desirable. Given the saturation of wireless devices today, the expectation of convenience that users of these devices expect, and the potential revenues, it is not surprising that such a service is very desirable to all involved” at ¶¶ [0008] and [0010] that its techniques overcome issues of previous systems that “do not allow the client to save or forward the data, and provide only limited capacity to automatically present a series of data elements as an orchestrated presentation including various screens.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for managing alerts and user preferences taught by Durand with the Ahuja, because the claimed invention is merely a combination of old elements (the techniques for managing alerts and user preferences taught by Durand and the Ahuja), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 21 and 31: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
receiving, […] with respect to the account associated with the mobile device, a request for a payment reminder from the user (see at least ¶ [0032], [0039], [0042]-[0043], [0049], [0051]-[0052], and [0090]); 
transmitting, […] to the computer, a payment reminder configuration request including the requested payment reminder (see at least ¶ [0042]: referring to FIG. 6(a), upon successful login by an MC, the MC is linked to MC preference site 70 which utilizes a MiniApp and Transaction Executors. Further, fill-in forms, similar to those used in, for example, the CITIDIRECT® home banking system are used to collect MC data such as content to be notified on 72, preferred channel of contact 74, and a preferred time for notification 76. By way of example, the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. The preferred channel of contact may be selected from e-mail, HTML, pager, CSR, mobile phone text messaging, e.g., GSM, XML, facsimile, and SMS. The MC may request to be notified at specific times such as instantaneously (e.g., as soon as technologically possible when the requested event occurs), hourly, daily, weekly, or monthly. In alternative embodiments, the MC is able to select different notification times for different events. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶ [0043]: Referring to FIG. 6(b), in an embodiment of the present invention, when the MC clicks on the “CREATE REPORT” link 78, the MC is directed to a separate “Report Parameters” Web page 200 for defining report parameters. The “Report Parameters” Web page 200 facilitates user-defined reports 205, where the ; and
receiving, by the mobile device from the computer, the payment reminder indicating that a payment associated with the account is due (see at least ¶¶ [0033] and [0035]-[0036]; see also at least ¶ [0042]: the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, […] balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶¶ [0043],[0046], [0049], [0051]-[0052], [0054], and [0058]).

Although Ahuja discloses that a user interacts with webpages that communicate with a server and that the user’s mobile device receives the alerts (see above), Ahuja does not explicitly disclose that the mobile device (i.e., a device with a contactless element, a processor, and a memory).
However, Durand, as shown, teaches a user managing alert preferences the mobile device having a contactless element, a processor, and a memory (see at least ¶ [0029]: the preferences module is preferably but not necessarily a software module or subroutine that is integral to the CDA client. The preferences module is accessible to the user when the CDA client is installed or set up for first use. The preferences module may also be accessible upon demand. For example, the user may launch the preferences module to occasionally alter previously expressed preferences when launching the CDA client or via the primary user interface, by activating a separate icon or command in the main menu of the mobile station; see also at least ¶ [0037]: the entire transaction can be completed with a single command such as a click, or several additional steps may be required, including for example, transmission of order details such as user identification information, payment method, fulfillment method (e.g., pickup, delivery, and download), quantity, color, size, delivery address, delivery date/time, and the like. In the single command embodiments, information from a "digital wallet" stored on the handset may be transferred when the user interacts with the menu item. The digital wallet data preferably includes encrypted credit card and billing data, and a default delivery address. Digital wallet data can be made available to the CDA client by upload, transfer from or interface with other handset applications, or data entry preferably via the preferences application; see also at least ¶¶ [0041], [0096], [0101], [0116], and [0119]).
The rationales to modify/combine the teachings of Ahuja to include the teachings of Durand are presented above regarding claims 20 and 30 and incorporated herein.

Claims 22 and 32: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
wherein the request for a payment reminder includes an amount of time (see at least ¶ [0043]: predetermined parameter reports 210 include, for example, today, daily, weekly, monthly notification preceding day, preceding week, preceding month for daily, weekly, and monthly notification reports. Further, the predetermined parameter reports 210 show all methods by which the notifications were sent as well as a summary of the notification, e.g., “$1,000 deposited into account no. XYZ on MM/DD/YY.” User-defined reports 205 allow the user to specify parameters used to create the report from specific dates and date ranges to specific accounts, to specific notification methods through which the specified notifications were sent. Once the MC selects their desired report parameters or predetermined parameter report, clicking on the “GENERATE REPORT” button 215 results in a report which includes the desired parameters; see also at least ¶¶ [0042], [0046], [0049], and [0051]-[0052]), and 
wherein the payment reminder is received the amount of time prior to the payment associated with the account being due (see at least ¶¶ [0033], [0035]-[0036], and [0043] and the analysis above. Payment reminders that are received daily will be received a day before they are due on the day before they are due; see also at least ¶ [0042]: the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, […] balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶¶ [0043],[0046], [0049], [0051]-[0052], [0054], and [0058]).

Claims 23 and 33: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
receiving a risk alert message (see at least ¶¶ [0033] and [0035]-[0036]; see also at least ¶ [0042]: the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. Specific account-notifications can include, but are not limited to, past-due-date reminders, overdrafts, credit limits, specific credit charges (e.g., single amount charges, location charges), credit fraud warnings (e.g., based on unfamiliar pattern of charges, location of charges, amount of charges) direct deposits (e.g., of salary, dividend, etc.), balance, credit card due dates, automatic bill payments, check clearing alert and ATM withdrawals. After making general notification selections via the MC preference site 70, the MC is linked to other Web pages (not shown) via the “CONTINUE” icon where they are able to provide more specific request information (e.g. phone #, fax #, requested interest rate, requested account balance information, etc.); see also at least ¶¶ [0043],[0046], [0049], [0051]-[0052], [0054], and [0058]; see also at least ¶¶ [0061]-[0067]), 
wherein the risk alert message indicates suspicious activity relating to the account and that the account is blocked (see also at least ¶¶ [0033], [0035]-[0036], [0042]-[0043], [0046], [0049], [0051]-[0052], [0054], and [0058]; see also at least ¶ [0061]: the notification system may use information that it receives from the various internal and external sources in order to notify an MC of suspicious, e.g., potentially fraudulent, events that may have or may be occurring with respect to one or more of the MC's accounts held with the host. If the MC has registered with the notification system 10, then the notification system sends potential fraud alerts (hereafter "fraud alerts") to the preferred alert message gateway selected by the MC; see also at least ¶ [0067]: when a MC attempts to execute such a high risk transaction, the notification system 10 described herein may be used to send a notification to the customer through a selected or available alert message gateway which includes a uniquely generated alphanumeric secure transaction code. The secure transaction code is unique to the high-risk transaction in progress. In order to complete the high-risk transaction, the secure transaction code provided to the user through the notification system 10 must then be entered into the transaction system within a certain period of time, .

Claims 24 and 34: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
wherein the account is associated with the mobile device via a phone number of the mobile device (see at least ¶ [0069]: the exemplary “Customer from Customer Preferences Database” table includes, for example, an unique customer identifier used internally by the host, customer name, contact information (e.g., phone/fax number(s), e-mail address, GSM or other mobile phone text messaging numbers), CSR ID, customer type/host affiliation (e.g., MC or NMC), password(s), and login ID).

Claims 25 and 35: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
wherein associating the account with the phone number of the mobile device further includes registering a consumer payment account number with a mobile operator (see at least ¶¶ [0040] and [0046]; see also at least ¶ [0056]: embodiments of the present invention allow host personnel or CSRs to access the notification system 10, in addition to customers accessing the notification system. CSRs, including host telephone operators, are able to create or update customer records through, for example, a web application interface. These additions or updates may be added in response to a customer call, either after the call or simultaneous therewith. In an alternative embodiment, the CSR accesses the notification system 10 to enter customer record information that has been collected from other off-line sources, such as from customer paperwork that has been completed by the customer for host service enrollment, e.g. opening new accounts, applying for loans, etc. As previously discussed, the CSR's also have IDs and PASSWORDS to ensure the security of the customer records. Further, the embodiments of the present invention contemplate that the CSR web application interface be only available to CSRs; see also at least ¶¶ [0053], [0056], and [0083]-[0084]), 
wherein the mobile operator links the consumer payment account number to the mobile device number (see at least ¶¶ [0040], [0046], [0053], [0056], and [0083]-[0084]).

Claims 26 and 36: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
wherein the offer engine is configured to allow a merchant to define an offer including a benefit that will be provided to the account (see at least ¶ [0048]: by way of example, the content to be notified on may include, but is not limited to information relating to the MCs checking, savings and portfolio values, interest rates, stock quotes, credit care charges (e.g., over a specified amount, made in a specified geographic region, made in a specific retail store) automatic bill payments (e.g., car loan, mortgage, school loans, telephone, utilities, insurance, and the like), ATM withdrawals, credit specials (e.g., special loans, low credit card rates) and other financial specials offered by the host. After making general notification selections via the CSR preference site 90, the CSR is linked to other Web pages (not shown) via the "CONTINUE" icon where they are able to provide more specific request information (e.g. phone #, fax #, alert customer when home mortgage rates reach X %); see also at least ¶¶ [0042]-[0043] and [0047]).

Claims 27 and 37: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
wherein the account balance alert message is received via a Short Message Service (SMS) text message (see at least ¶ [0042]:the preferred channel of contact may be selected from e-mail, HTML, pager, CSR, mobile phone text messaging, e.g., GSM, XML, facsimile, and SMS; see also at least ¶¶ [0032]-[0033], [0035]-[0036], [0043], [0046], and [0054]).

Claims 28 and 38: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, discloses the following limitations:
wherein the transaction alert message is received via a Short Message Service (SMS) text message (see at least ¶ [0042]:the preferred channel of contact may be selected from e-mail, HTML, pager, CSR, mobile phone text messaging, e.g., GSM, XML, facsimile, and SMS; see also at least ¶¶ [0032]-[0033], [0035]-[0036], [0043], [0046], and [0054]).

Claims 29 and 39: The combination of Ahuja and Durand discloses the limitations as shown in the rejections above. Further, Ahuja, as shown, teaches the following limitations:
wherein the offer engine is operated by a merchant (see also at least ¶¶ [0008]-[0009], [0040], [0042], and [0045]-[0049], which discloses that offer engine of the system is operated by an issuer, which also happens to be a merchant).

Response to Arguments
Applicant’s arguments filed December 17, 2020 have been fully considered. The amendments obviate the rejections under §§ 101 and 103. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 103
Applicant argues that “Ahuja et al. shows a single system 10 that is operated by a bank such as Citibank. There is no gateway that takes messages from two different sources (e.g., an issuer computer and an offer engine) and formats them for delivery to an issuer application on a mobile device in Ahuja et al.” Reply, p. 12. Examiner disagrees, because applicant appears to be arguing features that are not required by the claims. Appellant’s arguments assume that the issuer computer and offer engine are different devices, but the claims do not require that the issuer computer and offer engine be located on separate machines. Under the scope of the current claims, recited offer engine could be located on the issuer computer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to online account management.
Kalinincheckno et al. (U.S. Pub. No. 2007/0293275 A1) (registering actionable alerts); and
Keeling et al. (U.S. Pub. No. 2005/0192893 A1) (authenticated message-based transactions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at 469-295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622